Citation Nr: 0633272	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-35 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hand and 
forearm condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a bilateral foot 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January to July 
1976.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Board 
hearing in July 2006 in Washington D.C. and a personal 
hearing in September 2003.  

The veteran submitted additional private medical evidence at 
the time of the July 2006 Board hearing.  The submission of 
such evidence was accompanied by a waiver of RO 
consideration, signed by the veteran and dated July 18, 2006.  
Although the hearing was held following the expiration of the 
90 day period for submitting additional evidence, submission 
of the evidence is still deemed as timely.  See 38 C.F.R. 
§ 1304(a) (2006); see also Chairman's Memorandum No. 01-05-09 
(May 25, 2005).  

The issue of service connection for a bilateral foot 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran is 
currently diagnosed with a left hand and forearm condition.  

2.  The veteran has a back condition that was not incurred or 
aggravated during active military service from January 1976 
to July 1976.   
3.  The competent evidence of record reflecting no 
relationship between the veteran's current back and headache 
conditions and her military service outweighs the evidence in 
support of a nexus.


CONCLUSIONS OF LAW

1.  Service connection for a left hand and forearm condition 
is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Service connection for a back condition is not 
established.  38 U.S.C.A.  §§ 1101, 1111, 1112, 1131, 1132, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 
3.309 (2006).

3.  Service connection for headaches is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 
1137; 38 C.F.R. § 3.304(b).  The veteran is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).  The United States Court of Appeals for the Federal 
Circuit has adopted the General Counsel's position.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

With regard to the veteran's left hand and forearm condition, 
the veteran alleges that her current left hand and wrist pain 
is the result of a May 1976 accident in service whereby the 
veteran fell atop her left wrist and hand after tripping on 
some paper.  Service medical records (SMRs) record this 
incident and document slight swelling, tenderness, and soft 
tissue swelling to her left hand and wrist.  The assessment 
was a soft tissue bruise and an ace wrap was applied.  
Nonetheless, no further significant complaints follow in 
service.  

The Board finds that the SMRs generally provide evidence 
against a finding of a  chronic condition.  

Most importantly, a recent January 2004 VA examiner, after a 
thorough review of the claims folder and current X-rays, 
failed to find any evidence of a current disability to the 
left hand and forearm.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  The Board acknowledges that previous 
private May 2000 X-rays revealed arthritis of the first 
carpometacarpal joint; however, these X-rays are not the most 
recent and are of less probative weight then the most current 
VA examination, which the Board finds to be entitled to the 
greatest probative value.  

It is important to note that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

Moreover, the lack of a diagnosis for decades after in-
service treatment indicates that the in-service condition was 
of an acute and transitory nature.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Simply stated, service and post-
service medical records provide evidence against the claim, 
outweighing the beliefs of the veteran.  The claim is denied. 

The Board now turns to the claims for service connection for 
back and headache conditions.  Currently, the veteran is 
diagnosed with diffuse degenerative disc disease of the 
lumbar spine and occipital tension headaches.  See VA 
examination dated January 2004; VA examination dated February 
2004 with subsequent addendum dated April 2004; and private 
medical records from 1995 to 1999 of "R.S.," MD.     

With regard to the veteran's back claim, the veteran and her 
representative have alleged that the veteran's current back 
condition originated in service, or in the alternative, was 
aggravated by service.  

Initially, with regard to aggravation, a preexisting back 
condition is not noted upon entry into service during the 
June 1975 enlistment examination.  In fact, the appellant 
denied a back disorder existed during this examination. 

In order to rebut the presumption of sound condition, it is 
VA's burden to demonstrate by clear and unmistakable evidence 
both that a back injury or disease existed before service and 
was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1132, 1137; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).  In this regard, a VA 
examiner indicated in a July 2004 addendum that the fall in 
service may have "accelerated" her back condition.  
However, the existence of a preexisting back condition is 
simply not supported by any medical evidence in the claims 
folder.  Simply put, no evidence documents a back condition 
before or during service.  

"Clear and unmistakable evidence" is an "onerous" 
evidentiary standard, requiring that the preexistence of a 
condition and the no-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  In this case, 
however, the Board finds that the service medical records 
indicate no back disorder in service.  In any event, the 
Board also finds clear and unmistakable evidence that the 
disorder was not aggravated by the veteran's service.  
Service and post-service medical records, indicating a 
disorder that began years after service, fully supports this 
finding.

The veteran alternatively asserts that current back and 
headache conditions are also the result of the previously 
discussed May 1976 accident in service.  SMRs do not indicate 
any injury to either the back or head at the time of the May 
1976 accident.  According to the SMRs, and even the veteran's 
own Board and personal hearing testimony, the veteran simply 
fell and injured her hands.  In fact, SMRs are completely 
silent as to any back treatment, and only show one instance 
of treatment for tension headaches two weeks subsequent to 
the accident in May 1976.  No association between the tension 
headaches and the accident was indicated at that time, 
providing evidence against the veteran's claims.   

The Board now turns to the central issue regarding direct 
service connection - whether there is sufficient and 
competent evidence of a nexus between the veteran's current 
headache and back conditions and the May 1976 fall during her 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

Post-service, the Board has reviewed the treatment letters 
from "G.C.," MD dated July 2000 and August 2005.  In these 
letters, Dr. C. stated that he has treated the veteran for a 
back condition and headaches since July of 1976, shortly 
after discharge from service.  However, Dr. C. does not 
provide the actual treatment records proving that these 
conditions existed at that time.  The first medical evidence 
in the claims folder of a back condition comes from private 
magnetic resonance imaging (MRI) reports conducted in March 
1991 and October 1992 revealing lumbar spine treatment and 
disc protrusion many years after service.

More importantly, Dr. C. discusses intercurrent injuries to 
the back that occurred in June 1980, April 1987, and May 1991 
as a result of auto accidents and a fall.  Dr. C. emphasizes 
that the veteran's current conditions were significantly 
affected by these intercurrent injuries, indicating the 
possibility of separate etiology for the current disorders.   
 
Similarly, post-service, the first consistent evidence of 
treatment for headaches are records from Dr. S. dated from 
1995 to 1999, decades after service.  Treatment for headaches 
in the 1990s was connected to a September 1992 intercurrent 
injury according to these records.  Therefore, there is no 
basis to award service connection based on chronicity in 
service or continuous symptoms thereafter for either 
headaches or a back condition.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97.  In addition, the presumption of in-
service incurrence for arthritis is not for application.  38 
U.S.C.A. §§ 1101(3), 1112(a)(3); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).   
                            
The Board acknowledges that the record contains opinions from 
two private physicians - Dr. C. and "J.H.," MD., who both 
provide nexus opinions relating the veteran's headache and 
back conditions to her fall in service.  However, two other 
VA physicians have determined that neither condition is 
related to her fall in service.  See VA examinations of 
January 2004 and February 2004, as well as an April 2004 
addendum.  

In this case, the Board finds that the opinions from the VA 
physicians denying the existence of a nexus are more 
probative than the opinions of the two private physicians.  
The medical evidence of record simply provides more support 
for the negative opinions of the VA physicians, indicating 
that treatment for these conditions began many years after 
service related to post-service intercurrent injuries.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

Further, the VA opinions are based on a thorough review of 
the claims folder, to include a review of the especially 
pertinent SMRs, while the private opinions are not.  Both VA 
physicians provide a logical basis for their opinions, such 
that there was no evidence of a head injury during service, 
and the veteran's arthritis of the back is related to a 
"diffuse degenerative process" that has developed 
throughout the years, unrelated to any single trauma.  In 
contrast, the private physicians do not provide a clear basis 
for their opinions.   In particular, Dr. H. fails to indicate 
any support for his opinion.  The failure of the physician to 
provide a basis for his/her opinion affects the weight or 
credibility of the evidence.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998)
 
In addition, the veteran's representative indicated that the 
findings of Dr. C. should be provided more probative weight 
because Dr. C is the veteran's treating physician.  The Board 
emphasizes that it is not bound to do so.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir.  2001) (Court declines to 
adopt rule in which the opinion of a treating physician is 
accorded more weight in the evaluation of veteran claims).  

Finally, the two private opinions appear to be based on 
medical history related by the veteran as to her in-service 
injury in May 1976.  Medical history provided by a veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  However, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  

In this case, the Board rejects the veteran's reported 
history that she suffered head and back injuries as a result 
of the May 1976 accident.  SMRs only demonstrate an injury to 
the veteran's left arm and hand, and post-service medical 
evidence fails to reveal consistent treatment immediately 
after service.   

Overall, the Board finds that the medical opinions espousing 
a relationship between the veteran's current back and 
headache conditions and her period of military service are 
outweighed by the VA medical opinions that reject an 
etiological relationship to service.  The Board observes that 
the veteran and her representative argue that she has back, 
head, and left arm/forearm injuries as a result of service.  
Although the veteran is competent to relate and describe 
symptoms pertaining to these conditions, neither she nor her 
representative, as a lay person, is competent to offer a 
diagnosis or an opinion as to whether a disability exists.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Considering all of the evidence of record, the Board finds 
that the preponderance of the evidence does not support 
service connection for back and headache conditions.  38 
U.S.C.A. § 5107(b).  The veteran's claims are denied.    

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in July 2003, December 
2003, January 2005, and July 2005, as well as information 
provided in the rating decision, statement of the case (SOC), 
and supplemental statements of the case (SSOCs), the RO 
advised the veteran of the evidence needed to substantiate 
her claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.
  
With regard to the fourth element of notice, the January 2005 
and July 2005 VCAA letters from the RO specifically ask the 
veteran to provide any evidence in her possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  The Board finds no harm to the veteran 
in giving her more notice following the adverse rating 
action.    

The Board observes that the RO issued the first July 2003 
VCAA letter well after the March 2001 rating decision on 
appeal.  In any event, the Board finds that the veteran has 
received all required VCAA notice, as well as required 
assistance, as discussed below, such that there is no 
prejudice to the veteran.  Bernard, 4 Vet. App. at 392-94.  

Moreover, the Board emphasizes that neither the veteran nor 
her representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that although the Board erred 
by relying on various post-decisional documents to conclude 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of her claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured SMRs 
and several relevant VA medical examinations and opinions.  
In addition, the veteran has also submitted several personal 
statements, private medical evidence, as well as her personal 
and Board hearing testimony.  Thus, the Board is satisfied 
that all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for a left hand and forearm condition is 
denied.

Service connection for a back condition is denied.

Service connection for headaches is denied. 


REMAND

With regard to the bilateral foot issue, a remand is required 
for a VA examination and opinion.  

The veteran asserts that her current bilateral foot condition 
is related to wearing improperly fitted boots while in basic 
training during military service from January 1976 to July 
1976.  SMRs show treatment for bilateral foot problems in 
February 1976 and June 1976.  Specifically, the veteran was 
treated and diagnosed with blisters, swelling, tenderness, 
cellulitis, and removal of a callus on the right foot.    

Post-service, she claims that within one month of discharge 
from service, she underwent bilateral ostectomies.  Shortly 
thereafter, a bunionectomy was performed on the left foot.  
Two physicians have confirmed that the veteran underwent 
these procedures, although there is no medical evidence 
confirming the precise date of these surgeries.  See 
"S.M.," D.P.M. private treatment record from July and 
November 2000 and VA examination from January 2004.    

S.M. indicated that the veteran was first treated for 
Morton's Neuroma in September of 1997.  The most recent VA 
examination performed in January 2004 diagnosed the veteran 
with post-operative changes of the metatarsal heads 
bilaterally.  The examiner incorrectly stated that there was 
no evidence of calluses in service, despite the fact that 
SMRs clearly show callus removal from the right foot.  He 
went on to opine that any current foot issues are associated 
with post-surgical problems and do not relate to service.  
However, this opinion is confusing and has a somewhat 
inaccurate history of this case.  

In light of the veteran's foot complaints in service, post-
service surgeries, and the Court's recent decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), it appears 
that a remand for a VA examination and opinion by a foot 
specialist (podiatrist) is required to determine the nature 
and etiology of any current foot condition the veteran has.       

Second, the RO should provide the veteran with a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter that 
complies with United States Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this notice must inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
for a bilateral foot disorder is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.     

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.  § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the bilateral foot 
claim on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	The RO should then arrange for the 
veteran to be scheduled for a VA 
examination to determine the nature 
and etiology of any current foot 
disorder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse 
consequences for her claim.  The 
examination should include any test or 
study deemed necessary by the 
examiner.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a 
comprehensive review of the claims 
folder including SMRs, July and 
November 2000 treatment letters from 
"S.M.," D.P.M, and a recent January 
2004 VA examiner's report, as well as 
a current physical examination of the 
veteran, the examiner is asked to 
provide a diagnosis for any foot 
disorder present.  The examiner should 
also provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability) that any current 
foot disorder is related to the 
veteran's period of active duty 
service from January 1976 to July 
1976.  

      The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinions, the 
examination report should so state.  

3.	After completing any additional 
necessary development, the RO should 
readjudicate the bilateral foot issue 
on appeal, considering any new 
evidence secured since the November 
2005 SSOC.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and her representative with 
another SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


